Sutton, J.
1. Suit was brought against the insurance company on an alleged policy of insurance on the life of James Robinson; the plaintiff alleging that in 1916 she procured from the defendant a policy of insurance on the life of her son, Ed William Walker, which she continued in force until 1922, when she married a man named Robinson. Thereupon the agents of the insurance company told her that it would be necessary for her to procure another policy of insurance and drop the old one, and that, because she had married, the new policy would have to be rutile name of James Robinson, although it would still be on the life of her son, Ed William Walker. Who James Robinson was does not appear from the petition. It does not appear that he was one and the same person as Ed William Walker. Plaintiff does not allege that there was any fraud on the part of the agents of the defendant, and that by reason of this fraud or by mistake the policy was issued on the life of James Robinson instead of Ed William Walker. The allegation that the agents informed her that the company would carry the insurance on Ed William Walker in the name of James Robinson is not sufficient to. show that the policy was in fact on the life of Ed William Walker. Construed most strongly against the pleader, the allegations of the petition do not *793show that the plaintiff had a policy of insurance on the life of Ed William Walker at the time of his death in 1929. It follows that the court did not err in sustaining the defendant’s oral motion to dismiss the petition, in the nature of a general demurrer thereto.
Decided March 16, 1934.
Ben G. Williford, for plaintiff.
Hendrix & Buchanan, for defendant.

Judgment affirmed.


Jenkins, P. J., and, Stephens, J., concur.